                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



AZMI T AKIEDINE,
                     Plaintiff                            CIVIL ACTION
              v.

7-ELEVEN, INC,                                            NO. 17-4518
                     Defendant



                                         ORDER

       AND NOW, this 5th day of March, 2020, upon consideration of Defendant 7-Eleven's

Motion to Exclude Testimony by Plaintiffs Expert James T. O'Brien and related filings (Doc.

Nos. 77-79, 107), Plaintiff Aztni Takiedine's Response in Opposition (Doc. No. 91), 7-Eleven's

Motion for Summary Judgment and related filings (Doc. Nos. 80-85, 89), Mr. Takiedine's

Response in Opposition and related filings (Doc. Nos. 92-101, 103, 113), oral argument held on

July 25, 2019, and the parties' supplemental briefing submitted after oral argument (Doc. Nos.

110, 111 ), it is ORDERED that:

       1. 7-Eleven's Motion for Summary Judgment (Doc. No. 84) is GRANTED for the

          reasons set forth in the accompanying Memorandum;

       2. Mr. Takiedine's claims against 7-Eleven are DISMISSED WITH PREJUDICE;

       3. 7-Eleven's Motion to Exclude Testimony by Plaintiffs Expert James T. O'Brien (Doc.

          No. 78) is DEEMED MOOT; and




                                              1
4. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.




                                        2
